Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 14, 2022

                                      No. 04-22-00257-CV

                  IN THE INTEREST OF A.S., A.S. AND S.A.S., Children,

                   From the 49th Judicial District Court, Webb County, Texas
                            Trial Court No. 2018-FLD-002274-D1
                       Honorable Selina Nava Mireles, Judge Presiding


                                         ORDER
        The reporter’s record was due May 9, 2022 but was not filed. On May 11, 2022, the court
reporter filed a notification of late record, requesting an extension because she had just received
the notice of appeal on May 11, 2022. We granted the request of an extension and ordered the
court reporter to file the reporter’s record by May 31, 2022. On May 27, 2022, the court reporter
filed a notification of late record, and on June 6, 2022, the court reporter filed a corrected
notification of late record, requesting an extension until June 17, 2022 because appellant’s
counsel filed his designation of the reporter’s record with the clerk’s office on June 1, 2022.

        Accordingly, we GRANT the court reporter’s request for an extension of time and
ORDER the court reporter to file the reporter’s record in this court by June 17, 2022. This is an
accelerated appeal of an order terminating the appellant’s parental rights. Consequently, this
appeal must be disposed of by this court within 180 days of the date the notice of appeal was
filed. See TEX. R. JUD. ADMIN. 6.2. Further extensions of time will be disfavored.




                                                     _________________________________
                                                     Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of June, 2022.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court